          Case 1:18-cv-00537-DLF Document 8 Filed 10/24/18 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                               DISTRICT OF COLUMBIA

STRIKE 3 HOLDINGS, LLC,                         )
                                                )
       Plaintiff,                               )   Civil Case No. 1:18-cv-00537-DLF
                                                )
v.                                              )   Judge Dabney L. Friedrich
                                                )
JOHN DOE subscriber assigned IP address         )
173.73.233.118,                                 )
                                                )
       Defendant.                               )
                                                )

                         PLAINTIFF’S VOLUNTARY DISMISSAL
                           WITH PREJUDICE OF JOHN DOE

       Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Strike 3 Holdings,

LLC hereby gives notice that its claims in this action against Defendant John Doe, subscriber

assigned IP address 173.73.233.118, are voluntarily dismissed with prejudice.


       Dated: October 24, 2018

                                                    Respectfully submitted,

                                                    By: /s/ Jessica Haire
                                                    Jessica Haire, Esq. (Bar No. 1011695)
                                                    jhaire@foxrothschild.com
                                                    Fox Rothschild LLP
                                                    1030 15th Street, NW
                                                    Suite 380 East
                                                    Washington, DC 20005
                                                    Tel.: (202) 461-3100
                                                    Fax: (202) 461-3102
                                                    www.foxrothschild.com




                                               1
